                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



SALEEM EL-AMIN,

                             Petitioner,

          v.                                    CASE NO. 19-3156-JWL

N.C. ENGLISH,

                             Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2241. Petitioner proceeds pro se, and the Court grants leave to

proceed in forma pauperis.

                              Background

     Petitioner is a District of Columbia offender held at the United

States Penitentiary-Leavenworth. He was convicted of one count of

armed robbery. Elamin v. United States, 164 A.3d 118 (D.C. Ct. App.

May 11, 2017). In March 2019, this Court denied his application for

habeas corpus filed under 28 U.S.C. § 2254. El-Amin v. English, 2019
WL 1115265 (D. Kan. Mar. 11, 2019). That matter is on appeal.

     In the present petition, petitioner alleges that his appellate

post-conviction counsel provided ineffective assistance by filing a

motion he describes as frivolous and by filing a recusal motion he

believes was without support. He seeks a remand for a new hearing and

release from custody.

                              Discussion
     “A ‘conviction in the Superior Court of the District of Columbia

is considered a state court conviction under federal habeas law,’ and

a challenge to a Superior Court conviction is ‘properly brought under
28 U.S.C. § 2254.’” Wright v. Wilson, 930 F.Supp. 2d 7, 10 (D.D.C.

2013)(quoting Smith v. United States, 2000 WL 1279276, at *1 (D.C.

Cir. Aug. 23, 2000)).

     As petitioner recognizes, the claim that he presents is barred

by § 2254(i):

     The ineffectiveness or incompetence of counsel during
     Federal or State collateral post-conviction proceedings
     shall not be a ground for relief in a proceeding arising
     under section 2254.

28 U.S.C. § 2254(i).

     Petitioner seeks to avoid this bar by proceeding under 28 U.S.C.

§ 2241, alleging the remedy under § 2254 is inadequate or ineffective.

This argument echoes the so-called “savings clause” in 28 U.S.C.

§2255(e), which in limited circumstances allows a federal prisoner

to challenge the validity of federal detention under § 2241 when the

remedy under § 2255 is inadequate or ineffective. In this case,

however, § 2241 does not provide petitioner with a remedy. Not only

is it clear that a District of Columbia prisoner must challenge his

conviction under § 2254, there is no comparable savings clause in §2254

that might allow a state prisoner to present such a challenge under

§ 2241, nor does petitioner identify any authority that would allow

him to proceed under § 2241 to present a challenge that is statutorily

barred by § 2254(i).

                              Conclusion

     The Court has considered the record and concludes this matter

must be dismissed.
    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for

leave to proceed in forma pauperis (Doc. 2) is granted.

    IT IS FURTHER ORDERED the petition is dismissed and all relief

is denied.

    IT IS FURTHER ORDERED no certificate of appealability will issue.

    IT IS SO ORDERED.

    DATED:   This 26th day of August, 2019, at Kansas City, Kansas.



                              S/ John W. Lungstrum
                              JOHN W. LUNGSTRUM
                              U.S. District Judge
